Case 2:19-mj-09324-ARM Documenté6 Filed 09/24/20 Page 1 of 1 PagelD: 7

UNITED STATES DISTRICT COURT
District of New Jersey

UNITED STATES OF AMERICA DISMISSAL ORDER

Vv.
Violation No.
DEBRA KIDD NJ XX-XXXXXXX
NJ XX-XXXXXXX

Under Rule 48(a) of the Federal Rules of Criminal Procedure and by the leave of court
endorsed hereon, the United States Attorney for the District Court of New Jersey hereby
dismisses Complaints number NJ XX-XXXXXXX and NJ XX-XXXXXXX, alleging a violation of
18 U.S.C. §930, Possession of a Dangerous Weapon in a Federal Facility, and 21 U.S.C.
§844, Simple Possession of Marijuana, for the reason that prosecution of the defendant
has been declined because the defendant has entered into an agreement with the Pre-Trial
Services Division.

The dismissal is without prejudice.

Pl A be /V reg £ /

 

Matthew D. Nafus
Special Assistant United States
Attorney

Leave of the court is granted for filing of the forgoing dismissal.

DATE: 4 fas (20 Moe £ om

Honorable Anthony R. Mautone
United States Magistrate Judge
